U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [ X ] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 0-27445 Enviro Voraxial Technology, Inc. (Exact name of Small Business Issuer as specified in its Charter) IDAHO 82-0266517 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) th Place, Fort Lauderdale, Florida 33309 (Address of principal executive offices) (954) 958-9968 (Issuer's telephone number) (Former Name, former address and former fiscal year, if changed since last Report.) Check mark whether the Issuer (1) has filed all reportsrequired to be filed by Section 13 or 15 (d) of theSecuritiesExchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filingrequirements for the past 90 days.YesxNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files).YesxNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £Accelerated filer £ Non-accelerated filer£(Do not check if a smaller reporting company)Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No x APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: November 14, 2014, we had 33,464,497 shares of our Common Stock outstanding. INDEX PART I. CONSOLIDATED FINANCIAL INFORMATION 3 Item 1. Financial Statements. 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Changes in Shareholders’ Deficit 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 18 PART II. OTHER INFORMATION 20 Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosure 20 Item 5. Other Information 20 Item 6. Exhibits 20 Signatures 21 2 PART I. CONSOLIDATED FINANCIAL INFORMATION Item 1. Financial Statements. ENVIRO VORAXIAL TECHNOLOGY, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable Inventory, net Prepaid expense - Total current assets FIXED ASSETS, NET OTHER ASSETS Total assets $ $ LIABILITIES AND SHAREHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable and accrued expenses $ $ Accrued Expenses – related party Total liabilities COMMITMENTS AND CONTINGENCIES (See Note G) - - SHAREHOLDERS' DEFICIT : Common stock, $.001 par value, 42,750,000 shares authorized; 33,464,497 and 33,464,497 shares issued and outstanding as of September 30, 2014 and December 31, 2013 Additional paid-in capital Accumulated deficit Total shareholders' deficit Total liabilities and shareholders' deficit $ $ The accompanying notes are an integral part of the condensed consolidated unaudited financial statements. 3 ENVIRO VORAXIAL TECHNOLOGY, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine months Ended September 30, Revenues, net $ 25,150 $ 149,838 $ 511,757 $ 1,130,440 Cost of goods sold Gross profit Costs and expenses: General and administrative Consulting expense Payroll expense Total costs and expenses Loss from operations Other expenses: Interest expense Total other expense Net (Loss) before provisions for income taxes Provisions for income taxes - NET (LOSS) $ (145,746) $ (443,954) $ (103,037) Weighted average number of common shares outstanding - basic and diluted (loss) per common share - basic and diluted $ (0.01) $ (0.00) $ (0.01) $ (0.00) The accompanying notes are an integral part of the condensed consolidated unaudited financial statements. 4 ENVIRO VORAXIAL TECHNOLOGY, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ DEFICIT (Unaudited) Common Stock Additional Paid-in Accumulated Shares Amount Capital Deficit Total Balance - December 31, 2013 $ Options issued to employees - - - Repricing of stock options - - - Net loss - - - Balance - September 30, 2014 $ The accompanying notes are an integral part of the condensed consolidated unaudited financial statements. 5 ENVIRO VORAXIAL TECHNOLOGY, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine months Ended September 30, Cash Flows From Operating Activities: Net loss Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation Stock Compensation and option expense Changes in assets and liabilities: Accounts receivable Inventory Prepaid expense - Accounts payable and accrued expenses Accrued expenses – related party Net cash provided by (used in) operating activities Cash Flows From InvestingActivities: - - Cash Flows From Financing Activities: - - Net increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ 260,221 Supplemental Disclosures Cash paid during the period for interest $ 10,898 Cash paid during the period for taxes $- $- The accompanying notes are an integral part of the condensed consolidated unaudited financial statements. 6 ENVIRO VORAXIAL TECHNOLOGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2014 (UNAUDITED) NOTE A - ORGANIZATION AND OPERATIONS Organization Enviro Voraxial Technology, Inc. (the "Company") is a provider of environmental and industrial separation technology. The Company has developed, and now manufactures and sells its patented technology, the Voraxial® Separator, a technology that efficiently separates liquid/liquid, liquid/solid or liquid/liquid/solid fluid streams with distinct specific gravities. Current and potential commercial applications and markets include oil exploration and production, oil refineries, mining, manufacturing, waste-to-energy and food processing industry. Florida Precision Aerospace, Inc. (FPA) is the wholly-owned subsidiary of the Company and is used to manufacture, assemble and test the Voraxial Separator. NOTE B - GOING CONCERN The Company has experienced recurring net losses and a working capital deficiency as of September 30, 2014. There is no assurance that the Company's sales and marketing efforts will be successful enough to achieve a level of revenue sufficient to provide cash inflows to sustain operations; however, the Company is experiencing an increase in customer interest and forecast revenues to continue increasing in 2014. While the Company anticipates an increase in sales of the Voraxial Separator during the fourth quarter 2014 and in 2015, the Company may continue to require the infusion of capital until operations become profitable. As a result of the above, there is a substantial doubt about our ability to continue as a going concern and the accompanying condensed unaudited consolidated financial statements have been prepared assuming that the Company will continue as a going concern. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. NOTE C - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Interim Financial Statements The interim financial statements presented herein have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations. The interim financial statements should be read in conjunction with the Company’s annual financial statements, notes and accounting policies included in the Company’s annual report on Form 10-K for the year ended December31, 2013, as filed with the SEC. In the opinion of management, all adjustments which are necessary to provide a fair presentation of financial position as of September 30, 2014 and the related operating results and cash flows for the interim period presented have been made. The results of operations, for the period presented are not necessarily indicative of the results to be expected for the year. 7 ENVIRO VORAXIAL TECHNOLOGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2014 (UNAUDITED) Principles of Consolidation The consolidated financial statements include the accounts of the parent company, Enviro Voraxial Technology, Inc., and its wholly-owned subsidiary, Florida Precision Aerospace, Inc. All significant intercompany accounts and transactions have been eliminated. Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results may differ.Significant estimates include allowance for doubtful accounts, allowance for inventory obsolescence and valuation of stock-based compensation. Revenue Recognition The Company derives its revenue from the sale and short-term rental of the Voraxial Separator. The Company presents revenue in accordance with FASB new codification of "Revenue Recognition in Financial Statements". Under Revenue Recognition in Financial Statements, revenue is realized when persuasive evidence of an arrangement exists, delivery has occurred, the price is fixed or determinable and collectability is reasonably assured. Revenues that are generated from sales of equipment are typically recognized upon shipment. Our standard agreements generally do not include customer acceptance or post shipment installation provisions. However, if such provisions have been included or there is an uncertainty about customer order, revenue is deferred until we have evidence of customer order and all terms of the agreement have been complied with. There were no agreements with such provisions as of September 30, 2014. The Company recognizes revenue from the short term rental of equipment, ratably over the life of the agreement, which is usually one to twelve months. Fair Value of Instruments The carrying amounts of the Company's financial instruments, including cash and cash equivalents, inventory, accounts payable and accrued expenses at September 30, 2014, approximate their fair value because of their relatively short-term nature. “Disclosures about Fair Value of Financial Instruments,” requires disclosures of information regarding the fair value of certain financial instruments for which it is practicable to estimate the value. For purpose of this disclosure, the fair value of a financial instrument is the amount at which the instrument could be exchanged in a current transaction between willing parties, other than in a forced sale of liquidation. 8 ENVIRO VORAXIAL TECHNOLOGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2014 (UNAUDITED) The company accounts for certain assets and liabilities at fair value. The hierarchy below lists three levels of fair value based on the extent to which inputs used in measuring fair value is observable in the market.We categorize each of our fair value measurements in one of these three levels based on the lowest level input that is significant to the fair value measurement in its entirety. These levels are: Level 1—inputs are based upon unadjusted quoted prices for identical instruments traded in active markets. We have no Level 1 instruments as of September 30, 2014. Level 2—inputs are based upon quoted prices for similar instruments in active markets, quoted prices for identical or similar instruments in markets that are not active, and model-based valuation techniques (e.g. the Black-Scholes model) for which all significant inputs are observable in the market or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Where applicable, these models project future cash flows and discount the future amounts to a present value using market-based observable inputs including interest rate curves, foreign exchange rates, and forward and spot prices for currencies and commodities. We have no Level 2 instruments as of September 30, 2014. Level 3—inputs are generally unobservable and typically reflect management’s estimates of assumptions that market participants would use in pricing the asset or liability. The fair values are therefore determined using model-based techniques, including option pricing models and discounted cash flow models. We have no Level 3 instruments as of September 30, 2014. Cash and Cash Equivalents The Company considers all highly liquid investments with a maturity of three months or less at the date of purchase to be cash equivalents. The Company maintains its cash balances with various financial institutions. Balances at these institutions may at times exceed the Federal Deposit Insurance Corporate (“FDIC”) limits.As of September 30, 2014, we had balances of $10,221 that exceeded the FIDC limits. Inventory Inventory consists of components for the Voraxial Separator and is priced at lower of cost or market. Inventory may include units being rented on a short term basis or components held by third parties in connection with pilot programs as part of the continuing evaluation by such third parties as to the effectiveness and usefulness of the service to be incorporated into their respective operations. The third parties do not have a contractual obligation to purchase the equipment. The Company maintains the title and risk of loss. Therefore, these units are included in the inventory of the Company. As of September 30, 2014 and December 31, 2013; Raw materials $ $ Work in process Finished goods Total $ $ 9 ENVIRO VORAXIAL TECHNOLOGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2014 (UNAUDITED) Fixed Assets Fixed assets are stated at cost less accumulated depreciation. The cost of maintenance and repairs is expensed to operations as incurred. Depreciation is computed by the straight-line method over the estimated economic useful life of the assets (5-10 years). Gains and losses recognized from the sales or disposal of assets is the difference between the sales price and the recorded cost less accumulated depreciation less costs of disposal. Net Loss Per Share In accordance with the accounting guidance now codified as FASB ASC Topic 260, “Earnings per Share” basic earnings (loss) per share is computed by dividing net income (loss) by weighted average number of shares of common stock outstanding during each period.Diluted earnings (loss) per share is computed by dividing net income (loss) by the weighted average number of shares of common stock, common stock equivalents and potentially dilutive securities outstanding during the period. Since the Company reflected a net loss for the three and nine months ended September 30, 2014 and 2013, the effect of 13,465,000 and 12,965,000 options, respectively, is anti-dilutive.A separate computation of diluted earnings (loss) per share is not presented. Income Taxes The Company accounts for income taxes under FASB Codification Topic 740-10-25 (“ASC 740-10-25”). Under ASC 740-10-25, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Under ASC 740-10-25, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Business Segments The Company operates in one segment and therefore segment information is not presented. Research and Development Expenses Research and development costs, which includes travel expenses, consulting fees, subcontractors and salaries are expensed as incurred. Advertising Costs Advertising costs are expensed as incurred and are included in general and administrative expenses. 10 ENVIRO VORAXIAL TECHNOLOGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2014 (UNAUDITED) Stock-Based Compensation The Company adopted ASC Topic 718 formerly Statement of Financial Account Standard (SFAS) No. 123(R) effective January 1, 2006. This statement requires compensation expense relating to share-based payments to be recognized in net income using a fair-value measurement method. Under the fair value method, the estimated fair value of awards is charged to income on a straight-line basis over the requisite service period, which is generally the vesting period. Reclassifications Certain amounts from prior periods have been reclassified to conform to the current period presentation.These reclassifications had no impact on the Company’s net loss or cashflows. Recent Accounting Pronouncements “In August 2014, the FASB issued Accounting Standards Update “ASU” 2014-15 on “Presentation of Financial Statements Going Concern (Subtopic 205-40) - Disclosure of Uncertainties about an Entity’s Ability to Continue as a Going Concern”. Currently, there is no guidance in U.S. GAAP about management’s responsibility to evaluate whether there is substantial doubt about an entity’s ability to continue as a going concern or to provide related footnote disclosures. The amendments in this Update provide that guidance. In doing so, the amendments are intended to reduce diversity in the timing and content of footnote disclosures. The amendments require management to assess an entity’s ability to continue as a going concern by incorporating and expanding upon certain principles that are currently in U.S. auditing standards. Specifically, the amendments (1) provide a definition of the term substantial doubt, (2) require an evaluation every reporting period including interim periods, (3) provide principles for considering the mitigating effect of management’s plans, (4) require certain disclosures when substantial doubt is alleviated as a result of consideration of management’s plans, (5) require an express statement and other disclosures when substantial doubt is not alleviated, and (6) require an assessment for a period of one year after the date that the financial statements are issued (or available to be issued). The amendments in this Update are effective for public and nonpublic entities for annual periods ending after December 15, 2016. Early adoption is permitted. As of September 30, 2014, we have adopted the provisions of this ASU.” Recent accounting pronouncements issued by the FASB, the AICPA and the SEC, did not, or are not believed by management, to have a material impact on the Company’s present or future financial statements. NOTE E - RELATED PARTY TRANSACTIONS For the nine months ended September 30, 2014 and 2013, the Company incurred salary expenses from the Chief Executive Officer of the Company of $208,950 and $228,750, respectively. Of these amounts, $42,800 and $17,000 has been paid for the nine months ended September 30, 2014 and 2013. The total unpaid balance as of September 30, 2014 is $1,057,718 and is included in accrued expenses – related party. 11 ENVIRO VORAXIAL TECHNOLOGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2014 (UNAUDITED) NOTE F - CAPITAL TRANSACTIONS Warrants and Stock Options The Company follows the provisions of ASC Topic 718, “Compensation – Stock Compensation.” ASC Topic 718 establishes standards surrounding the accounting for transactions in which an entity exchanges its equity instruments for goods or services. ASC Topic 718 focuses primarily on accounting for transactions in which an entity obtains employee services in share-based payment transactions. The Black-Scholes option-pricing model was developed for use in estimating the fair value of traded options, which have no vesting restrictions and are fully transferable. In addition, option valuation models require the input of highly subjective assumptions including the expected stock price volatility. Because the Company’s stock options and warrants have characteristics different from those of its traded stock, and because changes in the subjective input assumptions can materially affect the fair value estimate, in management’s opinion, the existing models do not necessarily provide a reliable single measure of the fair value of such stock options. The risk free interest rate is based upon quoted market yields for United States Treasury debt securities with a term similar to the expected term. The expected dividend yield is based upon the Company’s history of having never issued a dividend and management’s current expectation of future action surrounding dividends. Expected volatility was based on historical data for the trading of our stock on the open market. The expected lives for such grants were based on the simplified method for employees and officers. Information with respect to options outstanding and exercisable at September 30, 2014 is as follows: Number Outstanding Exercise Price Number Exercisable Balance, December 31, 2013 Issued - - - Expired - - - Forfeited - - - Balance, September 30, 2014 The following table summarizes information about the stock options outstanding at September 30, 2014: Exercise Price Number Outstanding at September 30, 2014 Weighted Average Remaining Contractual Life Weighted Average Exercise Price Number Exercisable at September 30, 2014 Weighted Average Exercise Price Total - - - 12 ENVIRO VORAXIAL TECHNOLOGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2014 (UNAUDITED) In September 2014, the Company extended the exercisable life and reduced the exercise price of options issued to employees and consultants to purchase an aggregate of 13,465,000 shares of common stock issued since 2002. The options now expire in November 2023 and the exercise price is $0.05 per share. The Company calculated the fair value of the extended options by using the Black-Scholes option-pricing model with the following weighted average assumptions: no dividend yield for all the years; expected volatility of 187%; risk-free interest rates of 0.08% - 2.04% and expected lives of 240 days to six years. The Company recorded a charge of $125,354 related to the option repricing for the three and nine months ended September 30, 2014. NOTE G – COMMITMENTS AND CONTINGENCIES Litigation On or about November 17, 2011, a claim was filed in the Broward County Circuit Court in Fort Lauderdale, Florida against the company by Raw Energy Tech, LLC. The plaintiff alleges oral contract between the parties for the alleged design, fabrication and construction of a prototype power pack. Amount of damages sought are approximately $58,000. We have moved to dismiss the complaint and intend to vigorously defend this action as we believe this claim is without merit. We have accrued an amount in the financial statements to cover our legal expenses as of September 30, 2014. NOTE H – MAJOR CUSTOMERS During the nine months ended September 30, 2014, we recorded 67% of our revenue from Customer A and 22% from Customer B. As of September 30, 2014, 71% of our accounts receivable was due from Customer C and 29% was due from customer B. 13 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Forward-Looking Statements The following discussion of the financial condition and results of operations should be read in conjunction with our consolidated financial statements and related notes thereto. The following discussion contains forward-looking statements.Enviro Voraxial Technology, Inc. is referred to herein as “the Company”, “we” or “our.”The words or phrases “would be,” “will allow,” “intends to,” “will likely result,” “are expected to,” “will continue,” “is anticipated,” “estimate,” “project,” or similar expressions are intended to identify “forward-looking statements”. Such statements include those concerning our expected financial performance, our corporate strategy and operational plans.Actual results could differ materially from those projected in the forward-looking statements as a result of a number of risks and uncertainties.Statements made herein are as of the date of the filing of this Form 10-Q with the Securities and Exchange Commission and should not be relied upon as of any subsequent date. Unless otherwise required by applicable law, we do not undertake, and we specifically disclaim any obligation, to update any forward-looking statements to reflect occurrences, developments, unanticipated events or circumstances after the date of such statement. Application of Critical Accounting Policies The Company’s consolidated condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America.Certain accounting policies have a significant impact on amounts reported in the financial statements.A summary of these significant accounting policies can be found in Note C to the Company’s financial statements in the Company’s 2013 Annual Report on Form 10-K.The Company has not adopted any significant new policies during the quarter ended September 30, 2014. Among the significant judgments made in preparation of the Company’s financial statements are the determination of the allowance for doubtful accounts, value of equity instruments and adjustments of inventory valuations. These adjustments are made each quarter in the ordinary course of accounting. Overview Enviro Voraxial Technology, Inc. was incorporated in Idaho on October19, 1964, under the name Idaho Silver, Inc. In May of 1996, we entered into an agreement and plan of reorganization with Florida Precision Aerospace, Inc., a privately held Florida corporation (“FPA”), and its shareholders. FPA was incorporated on February 26, 1993. We believe we are emerging as a potential leader in the rapidly growing environmental and industrial separation industries.The Company has developed, manufactures and sells its patented Voraxial® Separator (“Voraxial® Separator” or “Voraxial®”), a proprietary technology that efficiently separates large volumes of liquid/liquid, liquid/solids or liquid/liquid/solids fluid mixtures with distinct specific gravities. Management believes this superior separation quality is achieved in real-time, and in much greater volumes, with a more compact, cost effective and energy efficient machine than any comparable product on the market today. Management believes the Voraxial fills a void in the 14 market; specifically a real-time separation device that separates a large volume of liquids with a small footprints and without the need of a pressure drop. We believe the need for such a separation device overlaps many markets. The Voraxial is capable of processing volumes as low as 3 gallons per minute as well as volumes over 5,000 gallons per minute with only one moving part. The Company believes that the Voraxial® technology can help protect the environment and its natural resources while simultaneously making numerous industries more productive and cost effective. Results of Operations for the Three Months ended September 30, 2014 and 2013: Revenue Our revenues decreased by $124,688 or approximately 83% to$25,150 for the three months ended September 30, 2014 as compared to $149,838for the three months ended September 30, 2013.The Company believes the decrease in revenues reflects fluctuations in orders processed and the different models ordered and does not represent a decrease in demand, as the Company continues to negotiate with potential customers and has a backlog of orders.We believe there is a continued demand for our Voraxial Separators in the oil exploration and production markets and the Company anticipates revenue growth for the remainder of 2014 and through 2015.We continue to believe the markets for the Voraxial® Separator are developing as companies with high volume water separation problems are becoming aware of the Voraxial. The Company is currently working on numerous opportunities with customers including refinery, produced water, frac water and oil spill applications. We believe some of these opportunities will result in purchase orders in the four quarter of 2014 and fiscal year 2015. The projects include the Voraxial 2000 Separator, Voraxial 4000 Separator, Voraxial 8000 and multiple versions of the Voraxial Separator Skid. We are in discussions to sign representative agreements with oil service companies to promote the Voraxial. The Company continues to focus on its sales and marketing program for the Voraxial Separator and management believes such efforts will result in increasing revenues in the fourth quarter of 2014 and fiscal year 2015. Cost of Goods Our cost of goods decreased by $14,175 or approximately 85% to $2,550 for the three months ended September 30, 2014 as compared to $16,725 for the three months ended September 30, 2013. This decrease is primarily due to a decrease in sales and to a lesser extent, the different models shipped during the three months ended September 30, 2014. Our cost of goods continues to be reviewed by management in an effort to obtain the best available pricing while maintaining high quality standards. General and Administrative Expenses General and Administrative (“G&A”) expenses increased by $52,056 or approximately 34% to $206,716 for the three months ended September 30, 2014 from $154,660 for the three months ended September 30, 2013. Our G&A increased for the three month period ended September 30, 2014 as compared to the three month period ended September 30, 2013 primarily due to a one 15 time accounting charge during the three month period ended September 30, 2014, for the repricing of common stock options of $125,354. Results of Operations for the Nine months ended September 30, 2014 and 2013: Revenue Our revenues decreased by 54% to $511,757 for the nine months ended September 30, 2014 as compared to $1,130,440 for the nine months ended September 30, 2013. The Company believes the decrease in revenues reflects fluctuation in orders processed and the different models ordered and does not represent a decrease in demand, as the Company continues to negotiate with potential customers and has a backlog of orders it is projected to complete during the fourth quarter of 2014. The Company believes there is an increasing demand for our Voraxial Separators in the oil exploration and production markets as we are working with a growing number of potential customers both domestically and abroad.Our Voraxial Separators are being evaluated and/or installed for various niche markets within the oil industry including production facilities, offshore platforms, tar sands and hydraulic fracturing (frac).We anticipate revenue growth for the remainder of 2014 and 2015.We continue to believe the markets for the Voraxial Separator are developing as companies with high volume water separation problems are becoming aware of the Voraxial. The Company is currently working on numerous opportunities with customers for refinery, produced water, frac water and oil spill applications.We believe some of these opportunities will result in purchase orders during the fourth quarter of 2014 and fiscal year 2015.The projects include the Voraxial 2000 Separator, Voraxial 4000 Separator, Voraxial 8000 and multiple versions of the Voraxial Separator Skid.We are in discussions to sign representative agreements with representatives and oil service companies to promote the Voraxial.The Company continues to focus on its sales and marketing program for the Voraxial Separator and management believes such efforts will result in increasing revenues in during the fourth quarter of 2014 and fiscal year 2015. Cost of Goods Our cost of goods decreased to $140,762 for the nine months ended September 30, 2014 as compared to $422,549 for the nine months ended September 30, 2013.This decrease is primarily due to the decrease in sales and the different models sold during the nine months ended September 30, 2013.Our cost of goods continues to be reviewed by management to guarantee the best available pricing while maintaining high quality standards. General and Administrative Expenses General and administrative expenses, in combination with stock based compensation, decreased by $28,753 or approximately 7% to $394,799 for the nine months ended September 30, 2014 from $423,552 for the nine months ended September 30, 2013.Our G&A decreased for the nine month period ended September 30, 2014 as compared to the nine month period ended September30, 2013 primarily due to decreases in legal and professional fees, which was 16 partially offset by the one-time accounting charge for repricing of common stock options during 2014. Liquidity and Capital Resources: Cash at September 30, 2014 was $260,221. Working capital deficit at September 30, 2014 was $1,045,487 as compared to working capital deficit at December31, 2013 of $749,565. At September 30, 2014, the Company had an accumulated deficit of $15,957,070. We experienced positive cash flow in the first three quarters of 2014 and anticipate continuing generating positive cash flow from the Voraxial Separator in 2014 and into 2015. To the extentsuch revenues and corresponding cash flows do not continue, we will require infusion of capital to sustain our operations.We cannot be assured that we will generate revenues that will be self-sustaining. The Company has funded working capital requirements and intends, if necessary, to fund current working capital requirements through third party financing, including the private placement of securities. We cannot provide any assurances that required capital will be obtained or that terms of such required capital may be acceptable to us.If the Company is unable to obtain adequate financing, it may reduce its operating activities until sufficient funding is secured or revenues are generated to support operating activities. Continuing Losses We may be unable to continue as a going concern, given our limited operations and revenues and our significant losses to date.Since 2001, we have encountered expenses in the development of our Voraxial Separators and have had limited sales income from this development.Consequently, our working capital may not be sufficient and our operating costs may exceed those experienced in our prior years. Therefore, we may be unable to continue as a going concern. The Company has experienced net losses, has a working capital deficit and sustained cash outflows from operating activities and had to raise capital to sustain operations. There is no assurance that the Company’s developmental and marketing efforts will be successful, that the Company will ever have commercially accepted products, or that the Company will achieve significant revenues. However, we believe that the exposure received in the past year for the Voraxial Separator has positioned the Company to begin generating sales and supply us with sufficient working capital. As a result of the above, the accompanying condensed consolidated financial statements have been prepared assuming that the Company will continue as a going concern. There is substantial doubt about the entities ability to continue for a period of 12 months. The condensed consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Recent Accounting Pronouncements For a discussion of new accounting pronouncements affecting the Company, refer to Note C to the Consolidated Financial Statements. 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk Not applicable to smaller reporting company. Item 4. Controls and Procedures Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) that are designed to be effective in providing reasonable assurance that information required to be disclosed in our reports under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the SEC, and that such information is accumulated and communicated to our management to allow timely decisions regarding required disclosure. The Company’s management, under the supervision and with the participation of the Company's Chief Executive Officer and Chief Financial (and principal accounting) Officer, carried out an evaluation of the effectiveness of the design and operation of the Company's disclosure controls and procedures (as defined in Rule 13a-15(e) and 15d-15(e) of the Exchange Act) as of September 30, 2014.Based upon that evaluation and the identification of the material weakness in the Company’s internal control over financial reporting as described below under “Management’s Report on Internal Control over Financial Reporting,” the Chief Executive Officer and Chief Financial Officer concluded that the Company’s disclosure controls and procedures were ineffective as of the end of the period covered by this report. Management is responsible for establishing and maintaining adequate internal control over financial reporting of the Company. Management, with the participation of our principal executive officer and principal financial officer, has evaluated the effectiveness of our internal control over financial reporting as of September 30, 2014 based on the criteria established in Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on this evaluation, the Chief Executive Officer and Chief Financial Officer concluded that, as of September 30, 2014, our internal control over financial reporting is not effective in providing reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with U.S. generally accepted accounting principles because of the Company’s limited resources, lack of qualified accounting personnel and limited number of employees. To mitigate the current limited resources and limited employees, we rely heavily on direct management oversight of transactions, along with the use of legal and accounting professionals.As we grow, we expect to increase our number of employees, which will enable us to implement adequate segregation of duties within the internal control framework. Limitations on Effectiveness of Controls and Procedures Our management, including our Chief Executive Officer and Chief Financial Officer, does not expect that our disclosure controls and procedures or our internal controls will prevent all errors and all fraud. A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Further, the design of a control system must reflect the fact that there are resource constraints and the benefits 18 of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been detected. These inherent limitations include, but are not limited to, the realities that judgments in decision-making can be faulty and that breakdowns can occur because of simple error or mistake. Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the control. The design of any system of controls also is based in part upon certain assumptions about the likelihood of future events and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Over time, controls may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate. Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and not be detected. Changes in Internal Control over Financial Reporting There were no changes to our internal control over financial reporting (as defined in Rules13a-15(f) and 15d-15(f) under the Exchange Act) that occurred during the period covered by this report that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 19 PART II. OTHER INFORMATION Item 1. Legal Proceedings None. Item 1A. Risk Factors Smaller reporting companies are not required to provide the information required by this item. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds During the period covered by this report the Company did not issued any unregistered equity securities. Item 3. Defaults Upon Senior Securities None. Item 4. Mine Safety Disclosure None. Item 5. Other Information None. Item 6. Exhibits Exhibits required by Item 601 of Regulation S-K Form 302 Certification of Chief Executive Officer Form 302 Certification of Principal Financial Officer Form 906 Certification of Chief Executive Officer and Principal Financial Officer 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 20 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned as a duly authorized officer of the Registrant. Enviro Voraxial Technology, Inc. By: /s/ John A. Di Bella John A. DiBella Chief Executive Officer and Principal Financial Officer DATED:November 14, 2014 21
